Title: John Adams to Abigail Adams, 2 December 1778
From: Adams, John
To: Adams, Abigail



My dearest Friend
Passy Decr. 2 1778

Last Night an Express from M. De Sartine, whose Politeness upon this Occasion, was very obliging, brought me your Letters of September 29 and Octr. 10.
The Joy which the Receipt of these Packets afforded me, was damped, by the disagreable Articles of Intelligence, but still more so by the Symptoms of Grief and Complaint, which appeared in the Letters. For Heavens Sake, my dear dont indulge a Thought that it is possible for me to neglect, or forget all that is dear to me in this World.
It is impossible for me to write as I did in America. What should I write? It is not safe to write any Thing, that one is not willing should go into all the Newspapers of the World.—I know not by whom to write. I never know what Conveyance is safe.—Vessells may have arrived without Letters from me. I am 500 Miles from Bourdeaux and not much less distant from Nantes. I know nothing of many Vessells that go from the Seaports, and if I knew of all there are some that I should not trust. Notwithstanding this, I have written to you, not much less I believe than fifty Letters. I am astonished that you have received no more. But almost every Vessell has been taken. Two Vessells by which I sent Goods to you for the Use of your Family and one by which I sent Mr. Cranches Things, We know have been taken, in every one of these I sent large Packetts of Letters and Papers for Congress, for you and for many Friends. God knows I dont spend my Time, in Idleness, nor in gazing at Curiosities. I never wrote more Letters, however empty they may have been. But by what I hear they have been all or nearly all taken or sunk.
My Friends complain that they have not received Letters from me. I may as well complain. I have received scarcely any Letters, from America. I have written three, where I have received one. From my Friend Mr. A. I have received only one short Card—from Mr. Gerry not a syllable—from Mr. Lovell only two or three very short.—What shall I say? I doubt not they have written oftener—but Letters miscarry. Drs. Cooper and Gordon write to Dr. F. not to me.
My Friend Warren has been good as usual, I have received several fine long Letters full of Sound sense, Usefull Intelligence and Reflexions as virtuous as wise, as usual, from him. I have answered them and written more, but whether they arrive I know not.
I approve very much of your draught upon me, in favour of your Cousin. The Moment it arrives it shall be paid. Draw for more as you may have Occasion. But make them give you Silver for your Bills.
Your Son is the Joy of my Heart, without abating in the least degree of my Affection for the young Rogue that did not seem as if he had a Father, or his Brother or sister. Tell Nabby, her Pappa likes her the better for what she tells her Brother, vizt. that she dont talk much, because I know she thinks and feels the more.—I hope the Boston has arrived—she carried many Things for you.
Last Night a Friend from England brought me the Kings Speech. Their Delirium continues, and they go on with the War, but the Speech betrays a manifest Expectation that Spain will join against them, and the Debates betray a dread of Holland. They have Reason for both.
They have not, and cannot get an Ally. They cannot send any considerable Reinforcement to America.
Your Reflections upon the Rewards of the Virtuous Friends of the public are very just. But if Virtue was to be rewarded with Wealth it would not be Virtue. If Virtue was to be rewarded with Fame, it would not be Virtue of the sublimest Kind. Who would not rather be Fabricius than Caesar? Who would not rather be Aristides, than even William the 3d? Who? Nobody would be of this Mind but Aristides and Fabricius.
These Characters are very rare, but the more prescious. Nature has made more Insects than Birds, more Butterflys than Eagles, more Foxes than Lyons, more Pebbles than Diamonds. The most excellent of her Productions, both in the physical, intellectual and moral World, are the most rare.—I would not be a Butterfly because Children run after them, nor because the dull Phylosophers boast of them in their Cabinets.
Have you ever read J. J. Rousseau. If not, read him—your Cousin Smith has him. What a Difference between him and Chesterfield, and even Voltaire? But he was too virtuous for the Age, and for Europe—I wish I could not say for another Country.

I am much dissappointed in not receiving Dispatches from Congress by this Opportunity. We expect Alterations in the Plan here. What will be done with me I cant conjecture. If I am recalled, I will endeavour to get a safe Opportunity, home. I will watch the proper Season and look out for a good Vessell. And if I can get safe to Penns Hill, shall never repent of my Voyage to Europe, because I have gained an Insight into several Things that I never should have understood without it.
I pray you to remember me with every Sentiment of Tenderness, Duty and Affection, to your Father and my Mother, Your and my Brothers and Sisters, Uncles, Aunts, Cousins and every Body else that you know deserves it. What shall I say too and of my dear young Friends by your Fireside, may God almighty bless them, and make them wise.
